Exhibit 10.56

 

MEDIA ARTS GROUP, INC.

CONSULTING AGREEMENT

 

This Consulting Agreement, including the attached Exhibits (“Agreement”) is made
and entered into as of the 1st day of April, 2002, by and between MEDIA ARTS
GROUP, INC. (“MAGI”), a Delaware corporation, and Richard F. Barnett
(“Consultant”).  MAGI desires to retain Consultant as an independent contractor
to perform consulting services for MAGI relating to QVC sales, new dealer
recruiting, digital capture of artwork and assistance to the sales department,
and Consultant is willing to perform such services, on terms set forth more
fully below.  In consideration of the mutual promises contained herein, the
parties agree as follows:

 

1.  SERVICES AND COMPENSATION

(a)  Consultant agrees to perform for MAGI the services described in the
attached EXHIBIT A (“Services”).

(b)  MAGI agrees to pay Consultant the compensation set forth in the attached
EXHIBIT B for the performance of the Services.

 

2.  CONFIDENTIALITY

(a)  You agree as follows:

(i)            all Confidential Information remains the sole and exclusive
property of MAGI;

 

(ii)           except in the course of your performing the Services for MAGI,
for a period of two years after the termination of this Agreement, you shall
keep any and all Confidential Information strictly confidential and shall not
sell, trade, publish, disclose, use, produce, permit access to or otherwise
reveal Confidential Information to anyone in any manner whatsoever including,
without limitation, by means of photocopy, reproduction or electronic media.

 

(iii)          “Confidential Information” means any and all information that is
confidential and/or proprietary to MAGI, whether or not marked as “confidential”
or “proprietary” which relates to MAGI’s past, present or future business
activities, development, or research including, without limitation, all of the
following: sales volume, co-operative advertising information, designs,
illustrations, data, documentation, diagrams, flow charts, research,
development, processes, procedures, “know-how”, new product or new technology
information, product prototypes, product copies, manufacturing, development or
marketing techniques and materials, development or marketing timetables,
strategies and development plans, including trade names, trademarks, customer,
supplier or personal names and other information related to customers, suppliers
or personnel, pricing policies and financial information, designs, drawings,
specifications, techniques, models, source code, object code, and other
information of similar nature, whether or not reduced to writing or other
tangible form, and any other trade secrets or nonpublic business information. 
Confidential Information does not include any information which (a) was in the
lawful and unrestricted possession of you prior to its disclosure by MAGI, (b)
is or becomes generally available to the public by acts other than those of you
after receiving it, (c) has been received lawfully and in good faith by you from
a third party who did not derive it from MAGI, (d) is disclosed as required by
law, a court order or other governmental authority, or (e) is disclosed with the
prior consent of MAGI.

 

(iv)          Confidential Information includes all styles, designs, customer
lists, files, reports, correspondence, records, financial data of any kind and
all other documents, regardless of form or medium (i) developed by you during
the term of this Agreement, (ii) received by you from or on behalf of MAGI and
(iii) to which you were given access in the course of your providing the
Services(c)  Consultant agrees that Consultant will not, during the term of this
Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current employer or any other person or entity with
which Consultant has an agreement or a duty to keep in confidence information
acquired by Consultant in confidence and that Consultant will not bring onto the
premises of MAGI any unpublished document or proprietary information belonging
to such an employer, person, or entity unless consented to in writing by such
employer, person, or entity.  Consultant will indemnify MAGI and hold it
harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorneys’ fees and costs of suit, arising out of or in
connection with any violation or claimed violation of a third party’s rights
resulting in whole or in part from MAGI’s use of the work product of Consultant
under this Agreement.

 

(b)  Consultant recognizes that MAGI has received and in the future will receive
from third parties their confidential or proprietary information subject to a
duty on MAGI’s part to maintain the confidentiality of such information and use
it only for certain limited purposes.  Consultant agrees that Consultant owes
MAGI and such third parties, during the term of this Agreement and

 

--------------------------------------------------------------------------------


 

thereafter, a duty to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out the Services for
MAGI consistent with MAGI’s agreement with such third party.

 

(c)  Upon the termination of this Agreement, or upon MAGI’s earlier request,
Consultant will deliver to MAGI all of MAGI’s property relating to, and all
tangible and electronic embodiments of, Confidential Information in Consultant’s
possession or control.

 

(d)  Consultant represents and warrants that each employee of Consultant, and
each independent contractor of Consultant, if any, has executed an agreement
with Consultant containing provisions in MAGI’s favor substantially similar to
this Section 2.

 

3.  OWNERSHIP

Consultant agrees that all copyrightable material, notes, records, drawings,
designs, improvements, developments, discoveries and trade secrets
(collectively, “Developments”) conceived, made or discovered by Consultant in
performing the Services, solely or in collaboration with others, during the term
of this Agreement relating to the business of MAGI shall be the sole property of
MAGI.  In addition, to the extent allowed by law, any Developments which
constitute copyrightable subject matter shall be considered “works made for
hire” as that term is defined in the United States Copyright Act.  Consultant
further agrees to assign (or cause to be assigned) and does hereby assign fully
to MAGI all such Developments and any copyrights, patents, mask work rights, or
other intellectual property rights relating thereto.  If any Development which
constitutes copyrightable subject matter is not deemed to be a “work made for
hire” under the United States Copyright Act, then the Consultant shall, and
hereby does, grant to MAGI an exclusive perpetual, irrevocable, royalty free,
transferable, license to use such Development in any manner and in every medium,
whether now known or hereafter devised, for any purpose throughout the Universe.

 

(b)  Upon the termination of this Agreement, or upon MAGI’s earlier request,
Consultant will deliver to MAGI all of MAGI’s property relating to, and all
embodiments of, Developments in Consultant’s possession and control.

 

(c)  Consultant agrees to assist MAGI, or its authorized representative, at
MAGI’s expense, to obtain and from time to time enforce and defend MAGI’s rights
in the Developments and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries, and to
execute all documents reasonably necessary for MAGI to do so.

 

(d)  MAGI agrees that if in the course of performing the Services, Consultant
incorporates into any Development developed hereunder any invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest (“Item”), MAGI is
hereby granted and shall have a nonexclusive, royalty-free, perpetual,
irrevocable worldwide license to make, have made, modify, reproduce, display,
use and sell such Item as part of or in connection with such Invention.

 

(e)  Consultant agrees that if MAGI is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Developments assigned to MAGI above, then Consultant
hereby irrevocably designates and appoints MAGI and its duly authorized officers
and agents as Consultant’s agent and attorney-in-fact, to act for and in
Consultant’s behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
patents, copyright and mask work registrations thereon with the same legal force
and effect as if executed by Consultant.

 

(f)  Consultant represents and warrants that each employee of Consultant, and
each independent contractor of Consultant, if any, has executed an agreement
with Consultant containing provisions in MAGI’s favor substantially similar to
this Section 3.

 

(g)  Notwithstanding any other provision of this Section 3, the provisions of
this Section 3 shall not apply to any Invention that qualifies in all respects
under Section 2870 of the California Labor Code, which provides: “(a) Any
provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities or trade secret information, except for those Developments
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual demonstrably anticipated
research or development of the employer. (2) Result from any work performed by
the employee for the employer.  (b)  To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.”  Consultant
shall advise MAGI promptly and in writing of any of his or her previous or

 

2

--------------------------------------------------------------------------------


 

future works or Developments which he believes qualify under the California
Labor Code Section 2870.  MAGI agrees to receive such information in confidence.

 

4.  CONFLICTING OBLIGATIONS

Consultant represents and warrants that each employee of Consultant, and each
independent contractor of Consultant, if any, has executed an agreement with
Consultant containing provisions in MAGI’s favor substantially similar to
Sections 2, 3 and 7 of this Agreement.

 

5.  TERM AND TERMINATION

(a)  This Agreement will commence on the date first written above and will
continue for one year.  Upon mutual agreement of MAGI and Consultant, this
Agreement may be renewed for up to two additional one-year periods.

 

(b)  Upon termination all rights and duties of the parties shall cease except:
(i) that MAGI shall be obligated to pay, within thirty (30) days of the
effective date of termination, all amounts owing to Consultant for unpaid
services and related expenses, if any, in accordance with the provisions of
Section 1 (Services and Compensation) hereof; and (ii) Section 2
(Confidentiality) shall survive termination of this Agreement for two years
after termination, and Sections  3 (Ownership), and 7 (Independent Contractors)
shall survive termination of this Agreement.

 

6.  ASSIGNMENT

Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the express written consent of
MAGI.

 

7.  INDEPENDENT CONTRACTORS

(a)  Consultant enters into this Agreement as, and shall continue to be, an
independent contractor.  In no circumstance shall Consultant look to MAGI as his
or her employer, partner, agent, or principal.  Neither Consultant nor any
employee of Consultant shall be entitled to any benefits accorded to MAGI’s
employees, including worker’s compensation, disability insurance, retirement
plans, or vacation or sick pay.  Notwithstanding the foregoing, any benefits due
to Consultant under the Letter Agreement and Release, dated May 1, 2002, between
Consultant and MAGI (the “Letter Agreement”) shall be provided by MAGI.

 

(b)  Consultant shall be responsible for providing, at Consultant’s expense and
in Consultant’s name, disability, workers’ compensation, or other insurance
required by law or as Consultant may deem necessary or appropriate, as well as
licenses and permits usual or necessary for performing the Services.  Consultant
shall pay, when and as due, any and all taxes incurred as a result of
Consultant’s compensation, including estimated taxes and payroll taxes, and
shall provide MAGI with proof of payment on demand.  Consultant hereby agrees to
indemnify MAGI for any claims, losses, costs, fees, liabilities, damages, or
injuries suffered by MAGI arising from Consultant’s breach of this provision.

 

(c)  Consultant and MAGI shall provide to each other upon request any
information reasonably necessary to determine their obligations under this
Agreement, fulfill the purposes of this Agreement or maintain accurate records.

 

(d)  Consultant shall perform the Services in a professional manner and shall
have sole discretion and control of the Services and the manner in which they
are to be performed, without the advice, control, or supervision of MAGI.

 

(e)  Consultant agrees to indemnify MAGI from any and all loss or liability
incurred by reason of the alleged breach by Consultant of any confidentiality or
services agreement with anyone other than MAGI.

 

8. WAIVER OF JURY TRIAL; EQUITABLE RELIEF AND ATTORNEYS FEES

(a) Each of Consultant and MAGI agree that neither party shall have the right to
a jury trial, and each hereby does waive any and all rights to a jury.

 

(b)  Consultant agrees that it would be impossible or inadequate to measure and
calculate MAGI’s damages from any breach of the covenants set forth in Sections
2 or 3 herein.  Accordingly, Consultant agrees that if Consultant breached
Section 2 or 3, MAGI has, in addition to any other right or remedy available,
the right to obtain from any court of competent jurisdiction an order
restraining such breach or threatened breach and specific performance of any
such provision.  Consultant further agrees to the extent provided by law that no
bond or other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuance of such injunction and the ordering
of such specific performance.

 

9.  GOVERNING LAW

This Agreement shall be governed by, and construed and interpreted under, the
laws of the State of California without reference to conflict of laws
principles.

 

10.  ENTIRE AGREEMENT

Except for the Letter Agreement, this Agreement and the Exhibits hereto form the
entire agreement of the

 

3

--------------------------------------------------------------------------------


 

parties and supersedes any prior agreements between them with respect to the
subject matter hereof.

 

11.  WAIVER

Waiver of any term or provision of this Agreement or forbearance to enforce any
term or provision by either party shall not constitute a waiver as to any
subsequent breach or failure of the same term or provision or a waiver of any
other term or provision of this Agreement.

 

12.  MODIFICATION

No modification to this Agreement, nor any waiver of any rights, shall be
effective unless agreed to in writing by Consultant and MAGI.

 

13.  COUNTERPARTS

This Agreement may be executed in counterpart, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument.

 

14.  INTERPRETATION

Consultant and MAGI agree that this Agreement was the product of negotiation,
with each party having the opportunity to propose modification of terms. 
Accordingly, any ambiguity in this Agreement shall not be construed for or
against any party based upon who prepared such terms;  the parties hereby
expressly waive California Civil Code Section 1654 with respect thereto.

 

15.  SEVERABILITY

Should any provision of this Agreement be found to be void or unenforceable, the
remainder of this Agreement shall remain in full force and effect.

 

16.  SUBJECT TO APPROVAL OF BOARD OF DIRECTORS

Consultant understands, acknowledges and agrees that this Agreement and its
effectiveness is subject to the approval of the Board of Directors of MAGI.  If
the Board of Directors of MAGI does not approve this Agreement, this Agreement
shall not become effective and shall be of no force or effect.

 

IN WITNESS WHEREOF, the undersigned are duly authorized to execute this
Agreement on behalf of Consultant and MAGI as of the day and year written above.

 

 

MEDIA ARTS GROUP INC.

 

 

 

 

/s/ Richard F. Barnett

 

By:

/s/ Ron D. Ford

Richard F. Barnett

 

 

Name:

Ron D. Ford

 

 

 

Title:

Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The following Services are to be performed by Consultant.  MAGI understands and
acknowledges that Consultant may provide consulting services to others and
undertake other activities unrelated to the Services under this Agreement
(including, without limitation, operation of one or more Signature Dealer
galleries and the development and operation of an originals and Plein Air
program for Thomas Kinkade).  In consideration thereof, based on an average work
week of 40 hours, on average over the term of this Agreement the performance of
the Services will constitute 55% of Consultant’s work time, activities related
to the galleries and originals and Plein Air program will constitute 30% of
Consultant’s work time and other activities will constitute 15% of Consultant’s
work time; provided that during the first 90 days of Consultant first commencing
gallery operations, the relative percentages will be 45% for the Services and
55% for the gallery.

 

1.             Upon request of MAGI, Consultant shall serve as the spokesperson
for MAGI and Thomas Kinkade in connection with QVC programming.

 

2.             Upon request of MAGI, Consultant shall appear with Thomas Kinkade
at personal appearances organized by MAGI (this portion of the services will
involve travelling on the part of Consultant).

 

3.             Upon request of MAGI, Consultant shall assist in promotional and
other events conducted by MAGI.

 

4.             Consultant shall consult with and assist MAGI in monitoring,
policing and enforcing unauthorized use of MAGI’s products, violations of dealer
agreements, copyright and trademark infringement and related matters.

 

5.             Consultant shall consult with and advise MAGI and Thomas Kinkade
on Thomas Kinkade’s release schedule and work.

 

6.             Consultant shall provide services as a historian of Thomas
Kinkade’s art and MAGI.

 

7.             Consultant shall assist the Vice President of Sales in the
development of a plan for the retail sale of paper products.

 

8.             As requested by MAGI, Consultant shall generally consult with the
Vice President of Sales and other members of senior management on the business
and direction of MAGI.

 

9.             Upon request of MAGI, Consultant shall advise MAGI on the
development/growth of sales to specific galleries selected by MAGI.

 

10.           Assist MAGI in acquiring or locating Thomas Kinkade artwork
suitable for publication by MAGI.

 

5

--------------------------------------------------------------------------------


 

11.           Consultant shall advise MAGI on the development of a gallery
featuring Thomas Kinkade’s “Plein Air” works.

 

12.           MAGI shall provide an office for Consultant at MAGI’s
headquarters.  The office shall be comparable to the offices provided to Vice
Presidents of MAGI.  Consultant shall perform his duties at such office at least
once per week.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(a)           MAGI shall pay to Consultant an amount equal to $250,000 per year
during the term of this Agreement.  Such amount will be paid in 26 approximately
equal payments in accordance with MAGI’s payroll practices.  MAGI shall
reimburse Consultant for all reasonable expenses incurred by Consultant in the
performance of the Services to the extent such expenses would be reimbursable by
MAGI if incurred by a Vice President of MAGI in the performance of his/her
duties.  In the event this Agreement is terminated for any reason other than the
gross negligence or willful misconduct of Consultant, MAGI shall pay to
Consultant an amount equal to (x) all compensation due to Consultant under this
paragraph (a) for the remainder of the initial one-year term (payable on the
effective date of termination) and (y) the additional payments set forth in
paragraph (b) (calculated based on the formula set forth below and the actual
results for the Period, with such additional payment to be made 60 days after
the end of the Period).

 

(b)           In addition to the payment provided in paragraph (a) above, MAGI
shall be eligible to receive additional payments based on MAGI’s 2002 and 2003
Plan as set forth below.  Such additional payments, if any, shall be paid within
60 days after March 31, 2003.  The period from April 1, 2002 to March 31, 2003
is referred to as the “Period.”  The terms “Plan,” “Base Plan,” “Budget,” and
“Superior Plan,” refer to MAGI’s approved plan for the 9 months ended December
31, 2002 and the 3 months ended March 31, 2003.  If, during the Period, MAGI’s
revenue and profit is equal to Base Plan, Consultant shall be eligible to
receive 33% of the amounts set forth in (i) through (iv) below.  If, during the
Period, MAGI’s revenue and profit is equal to Budget, Consultant shall be
eligible to receive 66% of the amounts set forth in (i) through (iv) below.  If,
during the Period, MAGI’s revenue and profit is equal or greater than Superior
Plan, Consultant shall be eligible to receive 100% of the amounts set forth in
(i) through (iv) below.  If, during the Period, MAGI’s revenue or profit is less
than Base Plan, Consultant shall not be entitled to receive any amounts set
forth in (i) through (iv) below.  If, during the Period, MAGI’s revenue and
profit is greater than Base Plan but less than Superior Plan, the percentage of
the amounts set forth in (i) through (iii) below to which Consultant shall be
eligible shall be determined by interpolation based on the percentages set forth
above.  In no event shall the total amount to be paid to Consultant under this
paragraph (b) exceed $250,000.

 

(i)                                     If, during the Period, MAGI’s sales to
QVC are equal to Base Plan, MAGI shall pay to Consultant $50,000 (i.e., 33% of
$150,000).  If, during the Period, MAGI’s sales to QVC are equal to Budget, MAGI
shall pay to Consultant $100,000 (i.e., 66% of $150,000).  If, during the
Period, MAGI’s sales to QVC are equal or greater than Superior Plan, MAGI shall
pay to Consultant $150,000 (i.e., 100% of $150,000).  If, during the Period,
MAGI’s sales to QVC are less than Base Plan, MAGI shall not pay Consultant any
amounts under this clause (i).  If, during the Period, MAGI’s sales to QVC are
greater than Base Plan but less than Superior Plan, the dollar amount to which
Consultant shall be entitled under this clause (i) shall be determined by
interpolation based on the amounts set forth above.  All amounts determined by
the formula in this clause (i) shall be further adjusted by

 

7

--------------------------------------------------------------------------------


 

the formula set forth in the first paragraph of this paragraph (b).  In no event
shall the total amount to be paid to Consultant under this clause (i) exceed
$150,000.

 

(ii)                                  If, during the Period, the number of new
Signature Dealers opened equals Base Plan, MAGI shall pay to Consultant $16,667
(i.e., 33% of $50,000).  If, during the Period, the number of new Signature
Dealers opened equals Budget, MAGI shall pay to Consultant $33,333 (i.e., 66% of
$50,000).  If, during the Period, the number of new Signature Dealers opened
equals or exceeds Superior Plan, MAGI shall pay to Consultant $50,000 (i.e.,
100% of $50,000).  If, during the Period, the number of new Signature Dealers
opened is less than Base Plan, MAGI shall not pay Consultant any amounts under
this clause (ii).  If, during the Period, the number of new Signature Dealers
opened is greater than Base Plan but less than Superior Plan, the dollar amount
to which Consultant shall be entitled under this clause (ii) shall be determined
by interpolation based on the amounts set forth above.  All amounts determined
by the formula in this clause (ii) shall be further adjusted by the formula set
forth in the first paragraph of this paragraph (b).  In no event shall the total
amount to be paid to Consultant under this clause (ii) exceed $50,000.  A “new”
Signature Dealer is a dealer that signs a new dealer agreement for a new
location.  A new dealer does not include (i) a transfer, assignment or sale of a
dealership, gallery, location or territory (or other change of ownership), (ii)
a renewal of a dealer agreement, dealership, gallery, location or territory,
(iii) an upgrade or downgrade of a dealer agreement, dealership, gallery,
location or territory, (iv) the change in location of a dealership, (v) the
closing or termination of a dealer agreement, dealership, gallery, location or
territory, followed by the opening of a similar dealership, gallery, location or
territory, or (vi) the opening or creation of a gallery or dealership which, in
general, does not result in a net increase in the number of dealerships.

 

(iii)                               If, during the Period, revenue and profit
from sales to the Signature Galleries selected by MAGI pursuant to Paragraph 9
of Exhibit A of this Agreement (the “Selected Galleries”) is equal to Base Plan,
MAGI shall pay to Consultant $25,000 (i.e., 33% of $75,000).  If, during the
Period, revenue and profit from sales to the Selected Galleries is equal to
Budget, MAGI shall pay to Consultant $50,000 (i.e., 66% of $75,000).  If, during
the Period, revenue and profit from sales to the Selected Galleries is equal to
or greater than Superior Plan, MAGI shall pay to Consultant $75,000 (i.e., 100%
of $75,000).  If, during the Period, revenue or profit from sales to the
Selected Galleries is less than Base Plan, MAGI shall not pay Consultant any
amounts under this clause (iii).  If, during the Period, revenue and profit from
sales to the Selected Galleries is greater than Base Plan but less than Superior
Plan, the dollar amount to which Consultant shall be entitled under this clause
(iii) shall be determined by interpolation based on the amounts set forth
above.  All amounts determined by the formula in this clause (iii) shall be
further adjusted by the formula set forth in the first paragraph of this
paragraph (b).  In no event shall the total amount to be paid to Consultant
under this clause (iii) exceed $75,000.

 

8

--------------------------------------------------------------------------------


 

(iv)                              As determined in the sole and absolute of
MAGI’s CEO, Consultant shall be eligible to receive an amount up to $25,000 (in
addition to the amounts determined in clauses (i) through (iii) above).  In
making such determination, MAGI’s CEO may consider the overall performance of
Consultant, the time and effort expended by Consultant in connection with the
Services, MAGI’s overall performance during the Period, and such other factors
as MAGI’s CEO, in his sole and absolute discretion, may deem appropriate to
consider.  The amount determined by MAGI’s CEO to be payable to Consultant under
this clause (iv) shall be further adjusted by the formula set forth in the first
paragraph of this paragraph (b).  In no event shall the total amount to be paid
to Consultant under this clause (iv) be greater than an amount that when added
to the total amounts due to Consultant under clauses (i) through (iii) above
(prior to any adjustments pursuant to the first paragraph of this paragraph (b))
exceeds $250,000.

 

EXAMPLE:

 

Assume (A) MAGI’s revenue and profit for the Period equals Budget; (B) MAGI’s
sales to QVC for the Period exceed Superior Plan; (C) the number of new
Signature Dealers opened during the Period is less than Base Plan; (D) MAGI’s
revenue and profit from sales to the Selected Galleries for the Period equals
Base Plan; and (E) MAGI’s CEO determines that Consultant shall be paid an amount
equal to $15,000 pursuant to clause (iv) above.

 

Consultant would be entitled to receive 66% x [$150,000 + $0 + $25,000 +
$15,000] = $126,666

 

The additional payments set forth in this paragraph (b) are applicable only for
the first year of this Agreement.  If this Agreement is extended past the first
year, Consultant would not be eligible for any of the payments or amounts set
forth in this paragraph (b), and any additional payments or eligibility criteria
must be mutually agreed between Consultant and MAGI.

 

9

--------------------------------------------------------------------------------